Citation Nr: 1038598	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-35 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 
percent for service-connected lumbar spine degenerative disc 
disease with mechanical low back strain.  

2.  Entitlement to an initial disability rating in excess of 40 
percent for service-connected right shoulder degenerative joint 
disease prior to October 26, 2009, and in excess of 30 percent as 
of October 26, 2009.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to April 1952.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a July 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In the July 2009 rating decision, the RO granted service 
connection for a low back disorder (characterized as degenerative 
disc disease and mechanical low back strain) and assigned an 
initial 40 percent rating, effective September 18, 2006.  The RO 
also granted service connection for right shoulder degenerative 
joint disease and assigned an initial 40 percent rating, 
effective September 18, 2006.  As part of a January 2010 rating 
decision, the RO reduced the rating assigned to the right 
shoulder disability to 30 percent, effective from October 26, 
2009.  In light of this procedural history, the issues on appeal 
are as currently set forth on the cover page of this decision.

The Board also notes that specific due process requirements must 
be followed in most cases involving the reduction of a disability 
rating.  Under 38 C.F.R. § 3.105(e), prior to implementing a 
rating reduction, the agency of original jurisdiction (AO) must 
issue a rating decision proposing the reduction and setting forth 
all material facts and reasons, notify the beneficiary of the 
contemplated action and furnish detailed reasons therefor, and 
allow 60 days for the presentation of additional evidence to show 
that compensation payments should be continued at the present 
level.  However, these due process requirements apply only where 
the rating reduction would result in a reduction of the overall 
disability rating, such that compensation payments being made at 
the time would be reduced or discontinued.  See Stelzel v. 
Mansfield, 508 F.3d 1345, 1347- 49 (Fed. Cir. 2007); VAOPGCPREC 
71-91 (Nov. 7, 1991).

In this case, the Veteran was not notified of the proposed 
reduction of his disability rating in accordance with 38 C.F.R. § 
3.105(e).  However, as the rating action that implemented the 
rating reduction did not change the Veteran's overall disability 
rating, which remained at 80 percent, the reduction in the rating 
for the Veteran's neck disability did not result in a reduction 
of compensation payments, and the procedural safeguards of 38 
C.F.R. § 3.105(e) do not apply.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From September 18, 2006, the preponderance of the probative 
evidence shows that the Veteran's service-connected lumbar spine 
degenerative disc disease with mechanical low back strain has not 
been manifested by incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months; by a 
separately compensable lower extremity neurological impairment; 
or by unfavorable ankylosis of the entire thoracolumbar spine.

2.  For the period from September 18, 2006, to October 25, 2009, 
the Veteran was in receipt of the maximum schedular evaluation 
for his service-connected right shoulder degenerative joint 
disease and was not shown to present an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards. 

3.  For the period from October 26, 2009, the preponderance of 
the probative evidence shows that the Veteran's service-connected 
right shoulder degenerative joint disease was productive of no 
more than, at best, right arm limitation of motion midway between 
the side and shoulder level.  


CONCLUSIONS OF LAW

1.  From September 18, 2006, the criteria for an initial 
evaluation in excess of 40 percent for lumbar spine degenerative 
disc disease with mechanical low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003 and 5237 (2010).

2.  From September 18, 2006, to October 25, 2009, the criteria 
for an initial disability evaluation in excess of 40 percent for 
right shoulder degenerative joint disease were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 and 5201 (2010).

3.  From October 26, 2009, the criteria for a disability 
evaluation in excess of 30 percent for right shoulder 
degenerative joint disease were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 
30, 2008).


Further, upon receipt of claim for service connection for a 
disability, VA is required to review the evidence presented with 
the claim and to provide the claimant with notice of what 
evidence not previously provided will help substantiate his/her 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.  In such cases, where the Veteran then files a 
notice of disagreement (NOD) with the initial rating and/or the 
effective date assigned, he/she has initiated the appellate 
process and different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 7105(d) and 5103A of the statute.  Id., see also Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 
7105(d).

In this case, the notice obligations set forth in sections 
7105(d) and 5103A of the statute were met when the RO issued a 
September 2009 statement of the case (SOC) in response to the 
Veteran's August 2009 NOD with the initial ratings assigned.  The 
SOC provided citations to the pertinent regulations involved, a 
summary of the evidence considered, and notice of the decision 
and the reasons for the decision.  38 U.S.C.A. § 7105(d).  
Neither the Veteran nor his attorney have argued that there was 
any deficiency with regard to the notice requirements.  
Accordingly, the Board concludes that, in this case, the RO met 
the notice obligations set forth in sections 7105(d) and 5103A of 
the statute.

VA has also satisfied its duty to assist the Veteran in this 
case.  The Veteran's service treatment records as well as all 
identified and available VA medical records pertinent to the 
years after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claims.  Neither the Veteran nor his attorney has identified any 
outstanding medical records.


In addition, the Veteran was afforded VA examinations with 
respect to the issues on appeal in June and October 2009.  38 
C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are adequate for rating purposes because 
they provided the necessary test results to evaluate the 
disability under the rating criteria.  38 C.F.R. § 3.159(c)(4).  
Accordingly, the duty to assist the Veteran with the development 
of evidence pertinent to his claims has been satisfied.

Factual Background

The Veteran claims that increased initial ratings are warranted 
for his service-connected low back and right shoulder 
disabilities.  

A July 2009 rating decision granted service connection for a low 
back disorder.  The disorder, characterized as degenerative disc 
disease and mechanical low back strain, was assigned a 40 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5237.  This rating was effective from September 18, 2006 (the 
date of receipt of the Veteran's service connection claim).  The 
July 2009 rating decision also granted service connection for a 
right shoulder disorder, characterized as degenerative joint 
disease.  The disorder was assigned a 40 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201.  This 
rating was also effective from September 18, 2006.  The rating 
assigned to the Veteran's right shoulder disorder was later 
reduced to 30 percent, effective from October 26, 2009.  

Pertinent evidence includes both VA outpatient medical records as 
well as VA examination reports.  An August 2006 nursing intake 
note shows that the Veteran complained of back problems and right 
shoulder pain.  A primary care clinic note, also dated in August 
2006, shows that musculoskeletal evaluation revealed back pain.  
An August 2007 history and physical examination update shows that 
the Veteran complained of back pain.  Musculoskeletal examination 
was reported to be normal.  


The report of a June 2009 VA bones examination shows that 
examination of the Veteran was "severely limited," in that he 
was confined to a scooter.  Right shoulder examination was very 
limited due to disuse and lack of function.  Neither 
multidirectional instability, anterior instability, or recurrent 
dislocations were reported.  The Veteran's back was tender.

The report of a June 2009 VA spine examination notes a history 
of, concerning the Veteran's back, fatigue, decreased motion, 
stiffness, weakness, and pain.  No spasms were reported.  The low 
back pain was occasionally accompanied by right leg numbness.  
The Veteran informed the examiner that he was placed on bed rest 
by his wife's physician about six months ago due to 
incapacitating episodes.  The Veteran was noted to use an 
electric cart for ambulation, and that he was able to walk 
between 10 and 20 feet.  Examination showed no thoracolumbar 
spine ankylosis.  Examination findings were extremely limited due 
to the Veteran's overall condition.  However, range of motion 
findings showed forward flexion from 15 to 25 degrees; other 
range of motion findings could not be discerned due to the 
condition of the Veteran.  The examiner added that the "Deluca" 
[DeLuca v. Brown, 8 Vet. App. 202 (1995)] examination could not 
be performed.  Right shoulder range of motion testing was able to 
show, with the Veteran's right elbow flexed to 90 degrees, 
forward flexion to 20 degrees.  No other shoulder range of motion 
results could be tested, and, like with the back, Deluca testing 
could not take place.  Pain and fatigue was shown with repetitive 
use.  X-ray examination showed right shoulder degenerative 
changes, with no fracture or dislocation.  While the Veteran did 
complain of right lower extremity numbness, the examiner 
commented that no specific radiculopathy or distribution symptoms 
were noted.  Also, no muscle wasting or muscle loss was observed.  
The examiner also commented that the Veteran did not have 
incapacitating episodes due to intervertebral disc syndrome.  

The Veteran was also afforded a VA general medical examination on 
October 26, 2009.  The Veteran reportedly had been confined to a 
wheelchair for the past six months and was able to walk only 10 
to 20 feet.  The Veteran complained of right shoulder and back 
stiffness and limited motion.  No spinal disease flare-ups were 
reported.  The Veteran was noted to be right handed.  


Examination showed that the Veteran was unable to walk, and that 
the examiner helped the Veteran put his back against a door so 
that range of motion studies could be attempted.  The Veteran's 
right shoulder showed crepitus, tenderness, and guarding with 
marked tendinitis.  No right shoulder ankylosis was present.  
Range of motion studies, all active and passive, showed the 
following:  Abduction from 0 to 40 degrees, with pain beginning 
at 20 degrees; forward flexion from 0 to 50 degrees, with pain 
beginning at 20 degrees; and external rotation from 0 to 20 
degrees, with pain beginning at 10 degrees.  On all range tests, 
no limitation of motion with repetitive use due to pain, fatigue, 
lack of endurance, or incoordination or weakness was reported.  

Examination of the spine showed guarding, spasm, and tenderness.  
No ankylosis was present.  Range of motion testing showed (both 
active and passive) flexion to 10 degrees, extension to 5 
degrees, left lateral rotation to 10 degrees, right lateral 
rotation to 5 degrees, left lateral flexion to 10 degrees, and 
right lateral flexion to 5 degrees.  Pain began, on all tests, at 
five degrees.  Also, no limitation of motion with repetitive use 
due to pain, fatigue, lack of endurance, or incoordination or 
weakness was demonstrated.  The supplied diagnoses included 
degenerative disease of the low lumbosacral spine, facet 
arthropathy, bilateral sensory radiculopathy and chronic 
musculoligamentous strain; and severe right shoulder degenerative 
disk disease, tendinitis, and chronic musculoligamentous strain.  

Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.


In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where a Veteran appeals the initial rating 
assigned for a disability when a claim for service connection for 
that disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods 
of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints and 
muscles, or associated innervation, or other pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight bearing are relevant considerations for determination 
of joint disabilities.  38 C.F.R. § 4.45.  


With any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and non-weight bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2009).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support 
claims by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

In this case, the Veteran's low back disability has been assigned 
a 40 percent evaluation pursuant to Diagnostic Codes 5003 and 
5237.  Degenerative arthritis established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  See 
also Diagnostic Code 5010.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  In the absence 
of limitation of motion, a 10 percent evaluation will be assigned 
where there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Concerning 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral 
or cervical strain), under the General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula), the 
service-connected lumbar spine condition is currently rated with 
or without symptoms such as pain (whether or not it radiates), 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease.

For the service-connected lumbar spine disability, a 40 percent 
rating is warranted when forward flexion of the thoracolumbar 
spine is 30 degrees or less; or with favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Normal range of motion of the thoracolumbar spine is forward 
flexion to 90 degrees, extension from zero to 30 degrees, left 
and right lateral flexion from zero to 30 degrees, and left and 
right lateral rotation from zero to 30 degrees.  The combined 
range of motion refers to the sum of the forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note 
(2).  See also Plate V.  Also under the General Rating Formula, a 
50 percent rating is assignable for findings of unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 percent 
rating is to be assigned when unfavorable ankylosis of the entire 
spine is demonstrated.  Here, ankylosis of the thoracolumbar 
spine is clearly not shown.

In addition, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243 (intervertebral disc syndrome) because the Veteran's 
service-connected lumbar disease included degenerative disc 
disease.  However, while the Veteran reported in June 2009 that 
he had been placed on bed rest by his wife's physician about six 
months ago due to incapacitating episodes, there is no evidence 
of record that the Veteran experiences any incapacitating 
episodes resulting from intervertebral disc syndrome of at least 
six weeks during the past year.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2010).  Such a finding would be necessary 
for the assignment of a higher 60 percent rating.  In fact, as 
noted, the examiner who conducted the VA spine examination in 
June 2009 commented that the Veteran did not have incapacitating 
episodes due to intervertebral disc syndrome.  

In cases, such as this, the Board must address, in conjunction 
with the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, at 
206.  Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

Concerning the Veteran's service-connected right shoulder 
degenerative joint disease, the RO has rated this disability 
pursuant to Diagnostic Codes 5010 (discussed above) and 5201.  
Under Diagnostic Code 5201, when limitation of motion of the arm 
is midway between the side and shoulder level, a 30 percent 
rating is assigned for the major arm.  When limitation of motion 
of the arm is to 25 degrees from the side, then a 40 percent 
rating is assigned for the major arm.  This is the maximum rating 
provided under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The standard ranges of motion of the shoulder are 180 degrees for 
forward elevation (flexion) and 180 degrees for abduction.  The 
standard range of motion for internal and external rotation is 90 
degrees.  38 C.F.R. § 4.71, Plate I.


Analysis

Lumbar Spine Degenerative Joint Disease with Mechanical Low Back 
Strain

Upon consideration of all of the evidence of record, including 
particularly the VA examination reports dated in June and October 
2009, the Board finds that the Veteran's service-connected lumbar 
spine disability has not warranted a rating in excess of 40 
percent at any time from September 18, 2006.  The evidentiary 
record clearly did not demonstrate low back pathology or other 
medical findings which could reasonably be described as 
contemplating ankylosis of the entire thoracolumbar spine.  Plus, 
as noted, at the June 2009 VA spine examination the examiner 
commented on the absence of thoracolumbar spine ankylosis.  The 
pertinent records seem to merely document complaints of pain, 
with no findings, other than those concerning guarding, spasm, 
tenderness, and loss of motion discerned in the course of the 
October 2009 VA examination.  Therefore, the Board concludes that 
a rating in excess of 40 percent from September 18, 2006, 
pursuant to Diagnostic Code 5237 is not applicable.

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Such 
consideration, however, does not lead to a finding to warrant the 
assignment of a rating in excess of 40 percent.  A review of the 
record fails to reveal any additional functional impairment 
associated with the Veteran's service-connected lumbar spine 
disorder so as to warrant application of alternate rating codes.  
As such, based on these facts, a rating in excess of 40 percent 
for this period (from September 18, 2006) cannot be assigned.

As noted, while the Veteran has complained of experiencing 
incapacitating episodes, the record is devoid of a finding of his 
having such episodes occurring at least six weeks during the past 
12 months.  Further, no bed rest is shown to have been ordered by 
a physician.  See 38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
Note (1).  


With respect to separately evaluating the orthopedic and 
neurological manifestations of the Veteran's low back disability, 
the Board notes that this would not result in a rating higher 
than 40 percent, inasmuch as the Veteran does not have an 
identifiable neurological component of any significance to rate.  
To this, the Board does note that while in the course of the 
October 2009 VA general medical examination the Veteran 
complained of minimal radiation, a history of neurologic symptoms 
was essentially absent.  While examination at that time did show 
bilateral sensory loss in the toes in the distribution of the 
medial and lateral plantar nerves, Babinski sign and cranial 
nerve function was normal.  Also, at the June 2009 VA spine 
examination the examiner commented that, though the Veteran 
complained of right lower extremity numbness, no specific 
radiculopathy or distribution symptoms were noted. At the most, 
the Veteran has demonstrated some muscle spasm and lower 
extremity weakness, but he is clearly able to ambulate without 
any suggestion of symptoms comparable to lower extremity 
paralysis.  See 38 C.F.R. § 4.124a, Code 8520 (2010).

In sum, the evidence for the period since September 18, 2006, 
does not support assignment of a rating in excess of 40 percent 
for the Veteran's service-connected lumbar spine degenerative 
disc disease with mechanical low back strain, whether on the 
basis of incapacitating episodes, by separately evaluating the 
orthopedic and neurological components of the disorder; or on the 
basis of thorocolumbar ankylosis.  The Veteran's claim for an 
initial rating in excess of 40 percent is therefore denied.

The Veteran's statements describing his symptoms have been 
considered.  Espiritu.  These assertions, however, must be viewed 
in conjunction with the objective medical evidence in addressing 
the applicable rating criteria.  


Right Shoulder Degenerative Joint Disease

Upon consideration of all of the evidence of record, including 
particularly the VA examination reports dated in June and October 
2009, the Board finds that the Veteran's service-connected right 
shoulder disability has not warranted a rating in excess of 40 
percent at any time from September 18, 2006, or a rating in 
excess of 30 percent since October 26, 2009.  

As noted, from September 18, 2006, to October 25, 2009, the 
Veteran was assigned a 40 percent disability evaluation for his 
service-connected right shoulder degenerative joint disease 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5201.  
Under Diagnostic Code 5201, a 40 percent disability evaluation is 
warranted for limitation of motion of the major arm to 25 degrees 
from the side.  A 40 percent disability evaluation represents the 
maximum schedular criteria under Diagnostic Code 5201.  
Consequently, during this period the Veteran is not entitled to 
an increased rating under Diagnostic Code 5201.

Also, as ankylosis of the scapulohumeral articulation was clearly 
not demonstrated, based on the findings included as part of the 
above-discussed 2009 VA examination reports, a rating in excess 
of 40 percent for this period under Diagnostic Code 5200 clearly 
is not warranted.  Further, a rating in excess of 40 percent is 
not for assignment under these facts since impairment of the 
humerus, sufficient for the assignment of a higher rating under 
Diagnostic Code 5202, is not shown by the medical evidence on 
file.  

A rating in excess of 30 percent, as assigned by the RO effective 
from October 26, 2009, is also not for assignment.  As noted, in 
the course of the VA general medical examination conducted on 
October 26, 2009, range of motion findings pertaining to the 
Veteran's right shoulder demonstrated abduction to 40 degrees.  
As this finding is essentially midway between the side and 
shoulder level (see Plate I), and clearly not 25 degrees from the 
Veteran's side, a 30 percent rating is appropriate.  See 
Diagnostic Code 5201.  No other medical evidence dated subsequent 
to October 26, 2009, is of record.  


The Board has also considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. §§ 
4.40, 4.45; DeLuca, at 206-7.  However, for the period from 
September 18, 2006, to October 25, 2009, the Veteran was already 
assigned the maximum schedular evaluation under Diagnostic Code 
5201.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the 
United States Court of Appeals for Veterans Claims determined 
that if a claimant is already receiving the maximum disability 
rating available, it is not necessary to consider whether 38 
C.F.R. §§ 4.40 and 4.45 are applicable.  Thus, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, are not applicable to the 
Veteran's current claim.  And, since October 26, 2009, as noted 
as part of the VA general medical examination report dated that 
same day, the examiner reported that limitation of motion with 
repetitive use due to pain, fatigue, lack of endurance, 
incoordination, or weakness was not shown.  

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran.  
Schafrath.  Such consideration, however, does not lead to a 
finding to warrant the assignment of either, for the pertinent 
two time periods here noted, a rating in excess of either 40 or 
30 percent.  A review of the record fails to reveal any 
additional functional impairment associated with the Veteran's 
service-connected right shoulder so as to warrant application of 
alternate rating codes.  As such, based on these facts, a rating 
in excess of 40 percent for this period (from September 18, 2006, 
to October 25, 2009)) cannot be assigned, nor can a rating in 
excess of 30 percent, from October 26, 2009, be assigned.  


Extraschedular Consideration

Concerning both claims now before the Board on appeal, for higher 
initial ratings for the Veteran's service-connected low back and 
right shoulder disabilities, the Board also notes that an 
extraschedular rating is a component of a claim for an increased 
rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with employment 
or frequent periods of hospitalization that indicate that 
application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2010).

The Board finds that the record does not reflect that at any time 
during the appeal period has the Veteran's service-connected 
lumbar spine or right shoulder disabilities been so exceptional 
or unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disabilities with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).


In this case, the Veteran, at his June 2009 VA spine examination, 
informed the examiner that he had retired in 1979 due to his 
being eligible by age or duration of work.  The evidence of 
record clearly does not show frequent periods of hospitalization.  
Additionally, the Board finds that the rating criteria to 
evaluate his service-connected lumbar spine and right shoulder 
disorders reasonably describe the claimant's disability level and 
symptomatology, and while he has argued that a higher rating 
should be assigned, the evidence here simply does not support 
such an award.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell; Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

In reaching these decisions, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to initial disability rating in excess of 40 percent 
for lumbar spine degenerative disc disease with mechanical low 
back strain, for the period from September 18, 2006, is denied.  

Entitlement to an initial disability rating in excess of 40 
percent for right shoulder degenerative joint disease, for the 
period from September 18, 2006, to October 25, 2009, is denied.  

Entitlement to a disability rating in excess of 30 percent for 
right shoulder degenerative joint disease, from October 26, 2009, 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


